 In the MATTER OF THE TIMKEN-DETROIT AXLE COMPANY, WISCONSINAXLE DIVISION, OSHKOSH,WISCONSINandUNITED AUTOMOBILEWORKERS OF AMERICA, LOCAL No. 291Case No. C-755.-Decided February 9, 1939Axle and Other Products ManufacturingIndustry-Interference,Restraint,or Coercion:charges of violation of Section 8 (1), dismissed-Discrimination:charge of, in regard to hire and tenure of employment,not sustained;reasongiven for discharge not without equivocation;absence of background of unfairlabor practice;willingness to arbitrate discharge.Mr. Morris L. Forer,for the Board.Miller,Mack do Fairchild, by Mr. Leon F. FoleyandMr. James D.Porter,of Milwaukee, Wis., for the respondent.Mr. Max Raskin,of Milwaukee, Wis., for the United.Mr. Lloyd D. Mitchell,of Oshkosh, Wis., for William J. Eichorn.Mr. Harry Brownstein,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Automo-bileWorkers of America, Local No. 291, herein called the United,the National Labor Relations Board, herein called the Board, by theRegional Director for the Twelfth Region (Milwaukee, Wisconsin),issued and duly served its complaint, dated March 4, 1938, againstThe Timken-Detroit Axle Company, herein called the respondent,Wisconsin Axle Division, Oshkosh,Wisconsin, alleging that thenrespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.A copy of the complaint andthe notice of hearing thereon were duly served upon the respondentand the United.The complaint alleged, in substance, that the respondent dischargedand refused to reinstate William J. Eichorn, for the purpose of dis-couraging membership in the United, and did interfere with, restrain,and coerce its employees in the exercise of the rights guaranteedthem by Section 7 of the Act. The respondent, on March 10, 1938,11 N. L. R. B., No. 18.91 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled with the Regional Director a motion to strike certain portionsof the complaint, ruling on which was reserved for the Trial Exam-iner.On March 11, 1938, the respondent filed an answer in which-it denied generally all material allegations of the complaint.Pursuant to the notice, a hearing was held in Oshkosh, Wisconsin,on March 17 and 18, 1938, before Conn Cohalan, the Trial Examinerduly designated by the Board. The Board, the respondent, andWilliam J. Eichorn were represented by counsel.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence-bearing upon the issues was afforded all parties.At the,commencement of the hearing, upon motion of the Board, certainportions of the complaint were deleted, and the respondent thereuponwithdrew the aforesaid motion to strike.At the close of the hearing,counsel for the Board moved that the pleadings be conformed to theproof adduced at the hearing.course of the hearing, the Trial Examiner made several other rulingson motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Pursuant to permission granted by the Trial Examiner, briefswere filed with the Trial Examiner on behalf of the respondent andWilliam J. Eichorn.Thereafter, the Trial Examiner filed his Inter-mediate Report, copies of which were duly served on all parties.He found that the respondent, in discharging and refusing to rein-stateWilliam J. Eichorn, had not engaged "in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) or (3) andSection 2 (6) and (7) of the Act, and recommended that the com-plaint be dismissed.On July 19, 1938, the United filed exceptions to the IntermediateReport.On November 10, 1938, pursuant to notice duly served uponthe respondent, the United, and William J. Eichorn, a hearing was'had before the Board in Washington, D. C., for the purpose of oralargument.The respondent and the United' appeared by counsel, andpresented oral argument to the Board.The Board has considered the exceptions of the United to theIntermediate Report, and in so far as they are inconsistent withthe findings, conclusions, and order set forth below, finds no meritin them.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, The Timken-Detroit Axle Company,is a corpo-ration organized under the laws of the State of Ohio, with its prin- THE TIMKEN-DETROIT AXLE COMPANY ET AL.93cipal offices in Detroit, Michigan. It is engaged in the manufactureof rear axles and transmissions for busses, trucks, and tractors, andautomatic oil burners, boilers, furnaces, water heaters, fire hydrants,gate valves, sluice gates, and air-conditioning units.The respondentowns, operates, and maintains a plant in Oshkosh, Wisconsin, knownas the Wisconsin Axle Division, which is the plant involved in thepresent proceeding.In 1937, the Wisconsin Axle Division purchased and received 65per cent of its raw materials, consisting principally of castings,bearings, screw-machine parts, brake linings, and other metal rawmaterials, from without the State of Wisconsin, and sold and shipped53 per cent of its finished products to purchasers outside the StateofWisconsin.Total purchases by the Wisconsin Axle Division in1937 amounted to $3,267,000, and total sales amounted to $4,918,000.II.THE ORGANIZATION INVOLVEDUnited Automobile Workers of America is a labor organizationaffiliatedwith the Committee for Industrial Organization.LocalNo. 291 is an amalgamated, local consisting of employees of therespondent as well as employees of other plants in the city ofOshkosh, Wisconsin.III.THE UNFAIR LABOR PRACTICESA. The alleged discriminatory dischargeThe respondent and the United began collective bargaining nego-tiations in April 1937, shortly after the United had organized theemployees at the respondent's Oshkosh plant.On April 24, 1937,the respondent and the United entered into a written contract for aterm of a year. The contract, which was in full force at the timeof the occurrences hereinafter related, provided, inter alia, for thearbitration of grievances, including allegedly unjust discharges, by acommittee of individuals selected by both the United and the re-spondent.The contract, by Section 2, further provided that :... the United agrees not to intimidate or coerce employees intomembership and also not to solicit membership on Companypremises at any time.From the outset, William J. Eichorn was a dominant figure in theUnited.He was temporary chairman of the meeting at which theUnited was organized, a member of the bargaining committee withwhich the respondent negotiated the contract, chairman of theUnited's grievance and delinquent membership committees, vice presi-dent of the United, and executive board member of the district coun-cil of the United Automobile Workers of America.He also assistedin organizational activities in plants other than the respondent's. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDEichorn had worked for the respondent for 9 years and was con-cededly an efficient workman.At-the time of his discharge on Sep-tember 23, 1937, his work was to tend a machine on the first of theoperations in the production of hubs, the principal product manu-factured by the respondent.Several days before his discharge, Eichorn, while awaiting supplies,chanced to meet Fred Sohm, a United member who was in arrears inhis dues. In his capacity as a member of the delinquent membershipcommittee, Eichorn told Sohm that he was delinquent, that afterOctober 1, 1937, delinquent members would be expelled, that theUnited was a militant organization, and that Sohm had better pay hisdues.The conversation between them lasted about 3 minutes.Sohmthereupon complained to Charles Billberg, the plant superintendent.After an affidavit embodying the oral complaint was furnished him,Billberg called a meeting with the United grievance committee.Hestated that by his conduct with reference to Sohm, Eichorn had vio-lated Section 2 of the United's contract with the respondent, thepertinent provisions of which have been heretofore set out verbatim,prohibiting union intimidation and coercion of employees into unionmembership.Eichorn refused to resign upon request, and Billbergdischarged him forthwith.No other reason than the purported viola-tion of contract was given for Eichorn's dismissal at this time.Onthe following day, the grievance committee and the respondent helda second meeting.Although here substantially the same reason forEichorn's discharge was given, i. e., the violation of contract, Billbergtestified that he might have stated Eichorn was "inefficient, irrespon-sible, unreliable, and obstreperous," and that reasons for Eichorn'sdischarge would come up later as an "arbitral dispute."At a thirdmeeting a few days later, the respondent, through its vice president,stated that the real reason for Eichorn's dismissal was his frequentunauthorized absences.The respondent proposed to arbitrate the dis-pute in accordance with the arbitration procedure provided in itscontract with the United.The United grievance committee members,after deliberating among themselves, declined, and filed the chargeswhich formed the basis for the present proceeding.Eichorn was one of the most active union leaders in the respond-ent's plant.He was also a good workman. The respondent did notseek to controvert these facts, the truth of which it admitted, but as-serted that Eichorn was discharged, not because of his union mem-bership and activity, but because of his frequent absences from workwith a resultant disruption in production.Between April 24 and September 23, 1937, the date of his discharge,Eichorn was absent from work on approximately 57 occasions.Asidefrom instances when Eichorn's absences resulted from illness, meet-ings of the United with the respondent, which he attended, and plant THE TIMKEN-DETROIT AXLE COMPANY ET AL.95shut-downs or machine repairs, Eichorn was away from his workeither all or part of the day on no less than 30 different occasions.Most of these absences were not sanctioned by the respondent, Eichornadmitting that the respondent excused him not more than 10 times.A major portion of the respondent's hub production involves asequence and continuity of operations, each operation in the manu-facturing process having to be completed before the commencementof succeeding operations.Eichorn's operation was the first in thisseries, and a stoppage or delay in his work generally impeded all sub-sequent operations. In May 1937, the respondent increased its sched-ule of production in order to enlarge its output, adding a third 8-hour shift, which placed Eichorn's machine in 24-hour daily use.Eichorn's absences, many of them coming at a time when the re-spondent had increased its production schedule, disrupted the re-spondent'smanufacturing operations.Eichornwas continuallywarned of the consequences of his conduct. Several times prior to hisdischarge, the plant foreman threatened to discharge Eichorn becauseof his absences.His absences provoked protestations by the respond-ent at each of five grievance committee meetings with the United, atwhich Eichorn was present and participated.The president of theUnited, in response to the respondent's urging, approached Eichornin regard to confining his labor activities at other plants to a timeoutside of working hours, but Eichorn stated that he was unable to doso.Eichorn admitted that the entire controversy between him andthe respondent centered about his absences from work.Eichorn obviously occupied a strategic position in the respondent'smanufacturing operations.Upon the uninterrupted and continuousperformance of his work depended the uninterrupted and continuousperformance of other work in the plant.Having a specialized de-gree of skill, he was not readily replaceable. It is apparent thatEichorn's absences from his work caused a severe hardship to therespondent, which had set for itself a heavy production schedule,and offered ample justification for a discharge. It is true thatEichorn was an outstanding union leader, and the circumstances sur-rounding his dismissal were not entirely free from doubt.Never-theless, there is a complete absence of evidence in the record thatthe respondent at any time, either by words or conduct, expressedany hostility toward the United or its leaders.On the contrary, therespondent, in its dealings with the United with reference to thecontract, in its toleration of Eichorn's numerous absences, and in itswillingness to arbitrate the discharge according to the arbitrationprocedure set forth in the contract, revealed an attitude in no wayindicative of union animus.This, together with the fact that atthe second and third grievance committee meetings, which closelyfollowed the first meeting, the respondent advanced reasons for 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDEichorn's dismissal consistent with compelling evidence in the record,impels us to the conclusion, and the finding, that Eichorn was notdischarged for union activity.The United contended, in oral argument, that Eichorn, in speakingto Sohm about his delinquent dues, did not violate Section 2 of thecontract, and that even if there had been a violation, it was a matterto be settled between the respondent and the United, and not by thedischarge of Eichorn. In our view of the case we need not considerthese questions.We find that the respondent did not discharge Eichorn for unionactivities, and did not interfere with, restrain, or coerce its em-ployees in the exercise of their rights guaranteed by Section 7 ofthe Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.The operations and business of the respondent constitute a con-tinuous flow of trade, traffic, and commerce among the several States,within the meaning of Section 2 (6) of the Act.2.United Automobile Workers of America, Local No. 291, affil-iatedwith the Committee for Industrial Organization, is a labororganization within the meaning of Section 2 (5) of the Act.3.The respondent has not discriminated in regard to hire or tenureof employment, thereby discouraging membership in a labor organi-zation and engaging in an unfair labor practice within the meaningof Section 8 (3) of the Act.4.The respondent has not, by discrimination in regard to hire ortenure of employment, interfered with, restrained, or coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act, thereby engaging in an unfair labor practice within themeaning of Section 8 (1) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,theNationalLabor Relations Board orders that the complaintagainst The Timken-Detroit Axle Company, Wisconsin Axle Di-vision, Oshkosh, Wisconsin, alleging that the respondent has engagedin unfair labor practices within the meaning of Section 8 (1) and(3) of the Act, be, and it hereby is, dismissed.